This appeal is from a conviction for the offense of murder, with fifteen years in the penitentiary assessed as a punishment.
There is no statement of facts with the record. However, there is with the papers an application for a mandamus timely filed asking this court to compel the official court reporter, J.E. McGinnis, who was the stenographic reporter and as such took down the testimony upon the trial to make out a statement of all evidence introduced as required by the statute. In addition to the petition for the mandamus itself the record clearly shows, that appellant in the proper time and in the proper way made his motion before the District Court seeking to have the Judge to command the reporter to make out the proper report of the testimony of the case, which the court refused and to which he excepted at the time.
The petition before the district judge, as well as the petition for mandamus to this court, and to the proof is strictly and completely in accordance with the statute and with the opinion of this court in Ex parte Fread, 204 S.W. Rep., 113. In accordance with the opinion of this court in that case, the clerk of this court will enter an order directing and requiring that said Mr McGinnis prepare a transcript of his notes of all the testimony introduced on the trial and to file the same with the clerk of the District Court where the case was tried within fifteen days from the date of the service of this order upon him.
Further consideration of the case on its merits will be postponed for a reasonable length of time to await the filing in the court below of a statement of facts.
Mandamus granted requiring the stenographer to prepare and file a transcript of all testimony heard on the trial of this cause.
Mandamus granted.